Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 1 of 12 PageID# 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

  SHERYL A. KATTAN,                           )
  JOY D. ABEL, PAMELA J. DERK,                )
  CASSANDRA FRYSINGER, and                    )
  CASSAUNDRA PORTER                           )
             Plaintiffs,                      )
  v.                                          )      Civil Action No: 2:21-cv-279
                                              )
  VIRGINIA DEPARTMENT                         )
  OF ENVIRONMENTAL QUALITY                    )
                                              )
                Defendant.                    )

                    COMPLAINT UNDER THE EQUAL PAY ACT

         This is an action alleging violation of the Equal Pay Act of 1963, to restrain

  payment of wages to employees of one sex at rates less than the rates paid to employees of

  the opposite sex, and to collect back wages due to employees as a result of such unlawful

  payment. When the Commonwealth came to understand in 2019 that the long-standing

  policy of using pay history to determine a new hire’s salary was a biased policy, nothing

  was done to address the inequity endured by veteran women at the Virginia Department of

  Environmental Quality (“DEQ”). Plaintiffs ask the Court to enjoin unlawful compensation

  discrimination and order wages equal to those paid to their male counterparts for

  performing equal work.

                              JURISDICTION AND VENUE

         1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

  1337, and 1343. This action is authorized and instituted pursuant to Sections 16(b) of the

  Fair Labor Standards Act of 1938 (the “FLSA”), as amended, 29 U.S.C. §§ 216(b) to




                                              1
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 2 of 12 PageID# 2




  enforce the requirements of the Equal Pay Act of 1963 (“the EPA”), codified as Section

  6(d) of the FLSA, 29 U.S.C. § 206(d).

          2.     Venue is proper within the United State District Court for the Eastern

  District of Virginia, Norfolk Division, inasmuch as Defendant conducts substantial

  business in this District and Division and a substantial part of the employment events or

  omissions giving rise to the claims occurred in the judicial district and division. Plaintiff

  Sheryl A. Kattan is a resident of Virginia Beach. 28 U.S.C. §§ 1391; Eastern District Rule

  3(C).

                                           PARTIES

          3.         Sheryl A. Kattan received a Bachelor of Arts degree in Biology from

  Bridgewater College and began working for the State Water Control Board in 1992 in the

  Tank Program. She began her employment with DEQ in November 1997 at a starting salary

  of $34,943. In her Employee Work Profile (“EWP”) dated November 1, 2019, her Role

  Title & Code was Environmental Specialist II (“ESII”), her Mapped Title was Permit

  Writer Senior II – VWP (Virginia Water Protection), and her Work Title was VWPP

  Program Permit Writer/Inspector. She works in the Tidewater Regional Office and lives

  in Virginia Beach. Her main duties include writing permits that authorize activities in a

  fashion that is protective of the environment and its resources.

          4.          Joy D. Abel received a Bachelor of Science degree in Physics from

  Longwood University and a Master’s degree in Civil Engineering from the University of

  Virginia. She began her employment with DEQ in January 2014 at a starting salary of

  $51,000. In her EWP dated November 1, 2019, her Role Title & Code was ESII, her

  Mapped Title was Permit Writer Senior II – Water, and her Work Title was Water Permit




                                               2
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 3 of 12 PageID# 3




  Writer – Senior II. She works in the Henrico County office. Her main duties include

  writing permits that authorize activities in a fashion that is protective of the environment

  and its resources.

         5.       Pamela J. Derk received Bachelor of Arts degrees in English, Psychology

  and Advertising from the University of Illinois at Urbana-Champaign. She began her

  employment with DEQ in March 1999 at a starting salary of $32,510 and retired in

  September 2018. In her EWP dated November 1, 2017, her Role Title & Code was ESII,

  her Mapped Title was Permit Writer Senior – Air, and her Work Title was Air Permit

  Writer. She last worked in the Roanoke office. Her main duties while employed at DEQ

  included writing permits that authorized activities in a fashion that was protective of the

  environment and its resources.

          6.           Cassandra Frysinger received a Bachelor of Science degree in Civil and

  Environmental Engineering from the University of Virginia and a Master of Science degree

  in Integrated Science and Technology from James Madison University. She began her

  employment with DEQ in January 2013 at a starting salary of $44,000, began working part-

  time with DEQ in approximately February 2018, and ended her employment with DEQ in

  June 2019. In her EWP dated November 1, 2018, her Role Title & Code was ESII, her

  Mapped Title was Permit Writer Senior – Air, and her Work Title was Air Permit Writer.

  She last worked in the Rockingham County office. Her main duties while employed at

  DEQ included writing permits that authorized activities in a fashion that was protective of

  the environment and its resources.

         7.        Cassaundra Porter received a Bachelor of Science degree in Neuroscience

  from Christopher Newport University. She began her employment with DEQ in April 2017




                                                3
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 4 of 12 PageID# 4




  at a starting salary of $38,000. In her EWP dated November 1, 2018, her Role Title & Code

  was ESII, her Mapped Title was Permit Writer – Water, and her Work Title was Water

  Withdrawal Permit Writer. She works in the Richmond office. Her main duties include

  writing permits that authorize activities in a fashion that is protective of the environment

  and its resources.

         8.      At all relevant times, Defendant the Virginia Department of Environmental

  Quality (“Defendant” or “DEQ”) has been a department of the Commonwealth of Virginia.

  DEQ was established to protect and improve the environment for Virginians. DEQ

  administers state and federal laws and regulations for air quality, water quality, water

  supply and land protection.

         9.      In addition, DEQ programs cover a variety of environmental activities, such

  as improving the ability of businesses and local governments to protect the environment

  and offering technical and financial assistance for air and water quality improvements.

  Through its six regional offices, DEQ issues permits, conducts inspections and monitoring,

  and enforces regulations and permits.

         10.     At all relevant times, Defendant has continuously been a public agency

  within the meaning of Sections 3(x) of the FLSA, 29 U.S.C. § 203(d).

         11.     Defendant’s regional offices are operated by a central administrative

  headquarters at 1111 East Main Street, Richmond, and all matters of hiring and salary are

  determined at such headquarters for all offices of DEQ. DEQ operates as a single

  establishment statewide.




                                               4
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 5 of 12 PageID# 5




         12.     At all relevant times, Defendant has acted directly or indirectly as an

  employer in relation to the named employees and has continuously been an employer

  within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         13.     At all relevant times, Defendant has continuously employed employees

  engaged in the regulation of commerce within the meaning of Sections 3(b), (i), and (j) of

  the FLSA, 29 U.S.C. §§ 203(b), (i), and (j).

         14.     At all relevant times, Defendant has continuously been an enterprise

  engaged in commerce within the meaning of Sections 3(r) and (s) of the FLSA, 29 U.S.C.

  §§ 203(r) and (s), said enterprise has continuously been a public agency with regulatory

  powers affecting interstate commerce.

         15.     Each of the five Plaintiffs are or were employed in the role designated by

  DEQ as Environmental Specialist II.

         16.          Each Plaintiff was assigned the specific core responsibilities of

  environmentally safe issuance of permits in accordance with Virginia and federal

  regulations and DEQ policies.

         17.    Each Permit Writer develops and processes technically and procedurally

  accurate permits in a timely manner, maintains and utilizes a DEQ environmental database,

  reviews permit related operation and design, and provides technical and compliance

  guidance, all with the goal of effective environmental management.

                                  VIOLATION OF THE EPA

         18.     Starting earlier than April 1, 2017, and continuing to July 1, 2019,

  Defendant has violated Sections 6(d)(1) and 15(a)(2) of the FLSA, 29 U.S.C. §§ 206(d)(1)

  and 215(a)(2), by paying Plaintiffs lower wages than those paid to their male colleagues




                                                 5
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 6 of 12 PageID# 6




  for performing equal work as Environmental Specialist II, permit writers, all being

  classified full-time employees.

         19.    Kattan has been employed by DEQ since 1997; Abel since 2014; Derk from

  1999 until 2018; Frysinger from 2013 to 2019; and Porter since 2017. Each worked a

  considerable portion of her career at DEQ when DEQ would use the compensation policies

  described herein as violating the EPA.

         20.     The Commonwealth’s Department of Human Resource Management

  (“DHRM”) has Commonwealth-wide responsibility for promulgating compensation policy

  for state employees, including those employed at DEQ.

         21.     Through July 1, 2019, salary offered to each woman by a prior employer,

  regardless of its bias, was used to determine her starting pay at DEQ, without consideration

  of whether such prior salary reflected the needs of the DEQ job.

         22.     The Attorney General of Virginia, Mark R. Herring, addressed the issue of

  “previous salary” or “salary history” in a Brief submitted by Virginia as an Amicus, in

  Greater Virginia Chamber of Commerce v. City of Philadelphia, United States Court of

  Appeals for the 3rd Circuit, Nos. 18-2175, 18-2176, filed September 28, 2018. The

  Attorney General submitted to the Court that a “persistent gender wage gap is the

  continuing result of gender discrimination in the workplace---and employers’ use of salary

  history in setting wages perpetuates the gap further still.” Id. at Docket 3113047629, at

  page 10.

         23.     Further, the Attorney General maintained that salary history is not a gender-

  neutral measure of an individual’s value to the employer; that an individual’s past salary

  may reflect intentional discrimination, unconscious bias, or systematic undervaluing of




                                               6
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 7 of 12 PageID# 7




  work performed by women. Id. at page 16. General Herring asserted that to justify a wage

  differential on the basis of salary history is entirely inconsistent with the Equal Pay Act’s

  goal of eradicating pay discrimination reflecting gender-based disparities. Id. at page 19.

         24.     On June 12, 2019, Governor Ralph S. Northam announced to his Cabinet

  Secretaries the implementation of his Employment Equity Initiative, “taking steps that are

  long overdue to ensure that our processes are free of unconscious bias.”

         25.     On June 20, 2019, the Governor announced to State Employees that the

  State Compensation Policy would change, a reform that “will eliminate provisions that

  base starting pay and future salary adjustments solely on previous or existing salary.”

         26.     Effective July 1, 2019, DEQ discontinued its discriminatory practice by

  making changes in the DHRM Compensation Policy 3.05.

         27.     However, no action was taken, in the aftermath, to remedy the wage

  disparity suffered and endured by women hired and employed as Environmental Specialists

  II in the many years prior to July 1, 2019.

         28.     Plaintiffs when hired were each required to disclose prior employment and

  prior salaries on their DEQ job application forms.

         29.     DEQ utilized the prior salary data to fix a starting salary for each female

  employee and similarly, for male employees.

         30.     Starting salary has a career impact: a state employee starting low in salary

  when compared to her male peers never catches up.

         31.     Use of prior salaries reinforces, redoubles and replicates years of historic

  salary discrimination against female workers.




                                                7
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 8 of 12 PageID# 8




          32.      Prior salary information is not reflective of an employee’s knowledge,

  skills, or abilities, nor his or her value to DEQ; rather, prior salary information reflects the

  value placed by another employer on the employee’s performance of another job at another

  time and place and situation.

          33.      DHRM also has policy to deal with the possibility that state employees

  would receive offers of employment by other competitor employers for their services.

          34.      Such offers could be offers from the private sector, the public sector, the

  federal government, another Virginia agency, or the agency of another State or nation.

          35.      Receipt of such offers of employment reflects the subject employee’s

  relevant contacts achieved by networking, for example; male employees, long employed

  in this field, are at an advantage over females.

          36.      DEQ has the following policy to the salaries of male putative comparators

  in this litigation:

          Competitive Salary Offer. When an employee receives an outside higher
          salary offer, and the employee is deemed critical to the agency’s mission
          and on-going operations, the division director may request that the agency
          make a competitive offer. The outside employment offer must be in writing
          and can be from another State agency (Internal Competitive Salary Offer)
          or an organization external to the Commonwealth (External Competitive
          Salary Offer). In the case of an Internal Offer, the division director can only
          make one counter offer for a job with a higher salary within the same or
          higher pay band, and the amount must be approved by Human Resources
          before being extended to the employee. Any offer exceeding $5,000.000
          (sic) must be approved by the Agency Head or his designee. The amount
          of the offer may not exceed the amount of the job offer from the other
          agency or the maximum salary of the pay band.

  (DEQ015285, DEQ Salary Administrative Plan (7th page)).

          37.      DEQ has not maintained records which include the written offer.




                                                 8
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 9 of 12 PageID# 9




         38.      A prospective employer assesses his job and how the new employee would

  aid his company and offering a salary based upon that assessment.

         39.     DEQ policy requires that a male employee receiving an outside offer must

  be “deemed critical to the agency’s mission and on-going operations” before it is met or

  countered, and Plaintiffs dispute that such determinations were made by DEQ.

         40.     The salary offers from other employers are extraneous to the duties,

  responsibilities, and efforts needed to perform the DEQ job; such offers are not job-related.

         41.     For these and other reasons, such offers are potentially affected by

  considerations of gender and DEQ is not entitled to use “Competitive Salary Offer,”

  “Competitive Pay Offer,” “Competitive Voluntary Transfer,” or any similar event as a

  factor as would entitle a male to increased salary or explain the salary disparity between

  the male and a comparatively situated Plaintiff.

         42.     As a result of the acts complained of above, and for other reasons,

  Defendant unlawfully has withheld and is continuing to withhold the payment of wages

  due to all such female employees who received lower compensation than their male

  colleagues. The practice necessarily allowed DEQ to pay wages to females at their start

  and throughout their careers at less than the rates paid to male employees in the same

  establishment for substantially equal work on jobs the performance of which requires equal

  skill, effort, and responsibility, and which are performed under similar working conditions.

         43.     The unlawful practices complained of in the paragraphs above were willful.

         44.     The past salary or the competitive job offer of a job applicant cannot be an

  “other factor other than sex” when used alone or in combination with job-related factors

  to fix her new salary.




                                               9
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 10 of 12 PageID# 10




           45.    Five individual Permit Writers are joined in this civil action given that 1)

   they have essentially the same job with the same employer; 2) similar hiring policies and

   similar hiring occurrences started each of their careers at DEQ at a lower salary than

   appropriate; 3) males have been identified as valid comparators to each of the five and

   there are individual males who are common comparators; 4) DEQ is the common employer

   of all five Plaintiffs and compensation policies as described in the Complaint applied to all

   of the five women and to the male comparators; 5) the legal issue of whether “past salary”

   or “salary history” is valid and job-related and may be used by an employer to explain

   disparity is common; 6) the legal issue of whether competitive transfer offers may be used

   as a job-related justification to explain salary disparity is common; and 7) fairness to the

   parties and the efficient administration of their dispute with DEQ are furthered by joinder

   in a single complaint through trial.

           46.   The Plaintiffs assert their claims for compensation grounded in each

   experiencing an initial salary transaction and each enduring disparate pay when

   compensation policies were applied; such compensation policies not based on job-related

   criteria.

           47. Common questions of law appear in the questionable validity of the use of

   such compensation policies to effectuate a pay disparity between male and female

   employees doing equal work at DEQ, in light of the goals and purposes of the Equal Pay

   Act.

                                  PRAYER FOR RELIEF

           Wherefore Plaintiffs respectfully request that this Court:




                                                10
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 11 of 12 PageID# 11




          A.      Restrain any discrimination or retaliation against persons who seek to

   participate as claimants or witnesses in this matter.

          B.      Grant a permanent injunction enjoining DEQ, its officers, successors,

   assigns, agents, servants, employees, attorneys, and all persons in active concert or

   participation with it, from discriminating within any of its establishments between

   employees on the basis of sex, by paying wages to employees of one sex at rates less than

   the rates at which it pays wages to employees of the opposite sex for substantially equal

   work on jobs the performance of which requires equal skill, effort, and responsibility, and

   which are performed under similar working conditions. Specifically, enjoin the policy of

   using Competitive Salary Offers to enhance employee pay.

          C.      Order Defendant to institute and carry out policies, practices, and programs

   which provide equal employment opportunities for women and which eradicate the effects

   of its past and present unlawful employment practices.

          D.      Grant a judgment requiring Defendant to pay appropriate back wages in

   amounts to be determined at trial, an equal sum as liquidated damages, and prejudgment

   interest to Plaintiffs whose wages are being or were unlawfully withheld as a result of the

   acts complained of above, female employees paid lower compensation than their male

   counterparts for performing equal work. Compensation should include amounts to remedy

   the diminishment of the value of the retirement programs (through the Virginia Retirement

   System and Federal Social Security) caused by disparate salaries.

          E.      Award the Plaintiffs’ costs and expenses of this action, including any

   necessary expert witness fees, along with reasonable attorney’s fees for their legal counsel

   as provided by statute.




                                                11
Case 2:21-cv-00279-AWA-RJK Document 1 Filed 05/18/21 Page 12 of 12 PageID# 12




          F.      Grant such further relief as the Court deems necessary and proper in the

   public interest, under the Equal Pay Act.

                                         JURY DEMAND

          Plaintiffs request jury trial on all issues of fact.

                                                   Respectfully Submitted,

                                                   _______/s/ Tim Schulte____________
                                                   Tim Schulte (VSB #41881)
                                                   Blackwell N. Shelley, Jr. (VSB #28142)
                                                   Shelley Cupp Schulte, P.C.
                                                   3 West Cary Street
                                                   Richmond, Va. 23220
                                                   (804) 644-9700
                                                   (804) 278-9634 [fax]
                                                   schulte@scs-work.com
                                                   shelley@scs-work.com


                                                   ______/s/ Sydney E. Rab____________
                                                   Sydney E. Rab, Esquire (VSB #15105)
                                                   The Rab Law Firm
                                                   5407 Langdon Drive
                                                   Richmond, Va. 23225
                                                   Tele: 804-822-8981
                                                   Msydrab@comcast.net

                                                   _______/s/ Timothy E. Cupp_________
                                                   Timothy E. Cupp (VSB #23017)
                                                   Shelley Cupp Schulte, P.C.
                                                   1951 Evelyn Byrd Avenue, Suite D
                                                   Harrisonburg, VA 22803
                                                   (540) 432-9988
                                                   (804) 278-9634 [fax]
                                                   Cupp@scs-work.com

                                                   Counsel for Plaintiffs




                                                  12
